            Case 1:19-cv-00441-CG Document 26 Filed 05/08/20 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

TUAN V. MAI,

      Plaintiff,

v.                                                              CV NO. 19-441 CG

ANDREW SAUL, Commissioner of the
Social Security Administration,

      Defendant.

          ORDER GRANTING UNOPPOSED MOTION FOR ATTORNEY FEES
               PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT

      THIS MATTER is before the Court on Plaintiff’s Stipulated Motion for Attorney

Fees Pursuant to the Equal Access to Justice Act (the “Motion”), (Doc. 25), filed May

7, 2020. The Court, having reviewed the Motion and noting it is unopposed, finds the

Motion is well-taken and shall be GRANTED.

      IT IS THEREFORE ORDERED that attorney fees are awarded under the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), payable to Plaintiff but mailed to

Plaintiff’s attorney in the amount of $5,000.00. See Astrue v. Ratliff, 560 U.S. 586

(2010) (EAJA fees are paid to the prevailing party, not the attorney).

      IT IS FURTHER ORDERED that if Plaintiff’s counsel receives attorney fees

under both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s

counsel shall refund the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803

F.2d 575, 580 (10th Cir. 1986).

      IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
